HonorableWard W. Markley         Opinion No. M- 350
Jasper County Attorney
County Courthouse                Re: Whether a state agency may
Jasper, Texas                        sell surplus property di-
                                     rectly to a county under
                                     provisions of Article 666,
                                     Vernon’s Civil Statutes,
                                     or Article 1722a, Vernon's
Dear Mr. Markley:                    Penal Code.
          By recent letter, you have requested an opinion from
this office regarding the above stated matter. We quote, In
part, from your letter as follows:
         "The Parks and Wildlife Agency has a
    surplus boat in our County which they would
    like to sell to the County if at all possible,
    and I have been asked to obtain an opinion In
    this connection.
         "I find that under Article 666, Vernon's
    Annotated Civil Statutes Section 4(a) One
    State Agency may transfer or negotiatewith
    another State 'Agencyfor the transfer of any
    surplus property. . . .
         "I am unable to find where a State Agency
    may negotiate directly with a County for the
    sale of surplus property without first seeking
    competitivebids. If there is some way, or some
    other Statute by which this can be done, I will
    appreciate very much your opinion in this con-
    nection."
          Subsequent to your letter requesting an opinion
quoted, in part, above, we have received another letter from
YOU, which we quote, in part, as follows:


                        -1738-
                                                              .




Hon. Ward W. MarkleY, Page 2 (M-350)


          'In my request for an opinion on the
     disposal of surplus property by the Qame and
     Fish Commission to the County, by letter dated
     February 5th, I am wondering If there is a
     possibility that this transfer of this boat
     could be made under the Water Safety Act?"
         Article 666, Vernon's Civil Statutes, controls the
disposition of surplus or salvage state property. Section 4
of Article 666 Is quoted, In part, as follows:
           "Sec. 4. (a) All state agencies which
     determine that they have surplus property
      shall Inform the Board /the Board of Control7
      of the kind, number, loFatlon, condition, a-d
      original cost or value and date of acquisition
      of the property. The Board may inform other
      state agencies of Ehe existence, kind, number,
      location and condition of any surplus property.
      Any state agency when so informed may negotiate
     a1 ret    W
      agency transfer of the property but shall inform
      the Board of its Interest In order that the
      property will not be sold or disposed of before
      a transfer may be made. If a transfer of surplus
      property is made the agencies taking part in the
      transfer shall mutually agree on the value of the
      transferredproperty and shall report the value
      to the Comptroller. The Comptroller shall credit
      and debit their respective appropriationsand ad-
      just the state Inventoryrecords to show the
      transfer if inventoriedproperty is transferred.
      Transfers of surplus property shall be reported
      to the Board but the consent of the Board shall
      not be required for any transfer. After surplus
      property is reported to the Board it shall not
      be sold by the reporting agency unless written
      authority to sell is given by the Board.
          "(b) If no state agency desires to receive
     any property reported as surplus the Board shall
     dispose of the property and recover for the state
     the maximum money value possible. The Board may
     by rules and regulationsestablish proceduresfor
     the sale and dispositionof surplus property,buk
     shall always seek competitivebids in all sales.
     (Emphasis added.)

                           -1739-
Hon. Ward W. Markley, page 3 (M-350)


          We agree with your analysis of the above quoted
section to the effect that a county Is not empowered therein
to negotiate directly wZth or purchase state surplus property
from a state agency.
          Your second question necessitate5an analysis of
Article 1722a, Vernon's Penal code, referred to as the "Water
Safety Act."
          Section 4 of Article 1722s Is the only provision of
the Act which may relate to the question at hand. This sec-
tion concerns the necessity of owners of motorboats to acquire
a registrationnumber from the Texas Highway Department before
operating upon waters of this State.
          However, the boat in question Is exempt from the
provisions of registrationunder Section 4 by Subsection (3)
of Section 8 of Article 1722a, Vernon's Penal Code. Sub-
section (3) of Section 8 Is quoted as follows:
          "Section8. A motorboat shall not be re-
     quired to be numbered under the Act if it is:
          "(1) . . ,
          "(2) . . .
          "(3)  A motorboat whose owner is the
     United States, a state or subdivisionthereof."
     (Emphasisadded,)
          The Supreme Court of Texas In City of Stamford v.
Ba;lard, 162 Tex. 22, 344 S.W.2d 861 (1961), stated at page
   :
         "Section 4 of the Water Safety Act, Article
    1722a, Sec. 4, Vernon's Ann.Pen.Code is a regls-
    tration statute and provides for numbering of
    motorboats, registration thereof and the issuance
    to the owner of the boat of a Certificateof
    Number stating the number awarded to the motor-
    boat and the name and address of the owner. In
    the event of the sale of the boat, provision is
    made for the transfer of the Certificateof Num-
    ber to the new owner."
          Based upon a review of Article 1722a, Vernon's Penal
Code, and the above cited case, it I.5 our opinion that Article
                          -1740-
                                                               .




Hon. Ward W. Markley, page 4 (M-350)


1722a does not authorize transfer of the boat in question by
the Parks and Wildlife Department to your county.
          We find no other statute or authority by which a
state agency may negotiate or sell state surplus property
directly to a county other than through competitivebids
pursuant to Section 4(b), Article 666.
                      SUMMARY
          Article 666, Vernon’s  Civil Statutes, doe8
     not authorize a state agency to negotiate or
     sell state surplus property directly to a county,
     but such property may only be sold by competitive
     bids under Article 666, Sec. 4(b).
          The "Water Safety Act," Article 1722a, Ver-
     non's Penal Code, does not authorize a state
     agency to transfer surplus state property to a
     county.




Prepared by James C. McCoy
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
George Kelton, Vice-Chairman
Joseph H. Sharpley
Fielding Early
Charles Parrett
Arthur Sandlin
W. V. GEPPERT
Staff Legal Assistant




                             -1741-